Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolowelsky US 10,029,368.
Regarding claim 1, Wolowelsky teaches an electronic device comprising: 

a first set of sensors configured to generate motion information; (Wolowelsky US 10,029,368 Col. 6 line 55, this wheel 28 may be used to measure distance, direction and the like by using a sensor S.sub.B that forms part of an odometry sensor unit 48B.)
a second set of sensors configured to receive information from multiple anchors positioned at fixed locations throughout an area; and (Wolowelsky Col. 10 line 65, GPS) GPS relies on geosynchronous satellites that are anchored in a fixed area of orbit.  As described in Applicants specifications para 53. Also (Wolowelsky Col 11, line 50, Local environment sensors might also include one or more ultra-wideband (UWB) sensors provided on the robot.)
a processor operably connected to the first set of sensors and the second set of sensors, the processor configured to: (Wolowelsky Fig. 1 #49A and B to #40)

generate a path to drive the electronic device within the area, receive the motion information from the first set of sensors, (Wolowelsky Fig. 2 and Col. 11 line 65, sensor includes both those sensors that can assist the robot in determining the magnitude of its motion (its current speed) and those sensors that can assist the robot in determining the direction of its motion.)

generate ranging information based on the information that is received, via the second set of sensors, from the multiple anchors, (Wolowelsky Fig. 2 and Col. 11 line 65, sensor includes both those sensors that can assist the robot in determining the magnitude [ranging information] of its motion (its current speed) and those sensors that can assist the robot in determining the direction of its motion.)

while the electronic device is driven along the path, (Wolowelsky Fig. 2 driven along the path 105)
 identify a location and (Wolowelsky Col.9 line 5, whenever the robot crosses the reference trail, the stored reference trail information may enable it to determine its location with improved accuracy.)

heading direction within the area of the electronic device based on the motion information, (Wolowelsky Fig. 2 area and Col. 11 line 65, those sensors that can assist the robot in determining the direction[heading] of its motion.)

modify the location and the heading direction of the electronic device based on the ranging information, and (Wolowelsky Col. 41 line 60, the robot can calculate its relative position to the origin [range], at the start and the end, and adjust [modify] the trajectory so that the calculated end-point matches its actual relative position from the origin.)

control the electronic device to drive within the area according to the path, based on the location and the heading direction of the electronic device. (Wolowelsky Fig.2 and Col.6 line 50, In the robot 20 shown in FIG. 1, there are two oppositely disposed wheels 26 at the sides of the robot 20, each driven by motors 30 (independent of each other), to allow for steering of the robot 20. Wheel 28 may be used to measure distance, direction and the like by using a sensor S.sub.B that forms part of an odometry sensor unit 48B.The motors (M) for the driven wheels 26 are typically computer controlled, Col.7, line 10, The odometry sensor unit 48B may therefore able to measure the direction in which the robot is currently moving as well as measuring the distance the robot travels along the ground.)
Regarding claim 2, Wolowelsky teaches all of the limitations of claim 1 and further teaches, wherein:
 the first set of sensors includes an inertial measurement sensor and a wheel encoder sensor; (Wolowelsky Col. 36. Line 35, the robot might navigate using sensors operable to sense the relative motion of the robot, such as odometers, accelerometers, gyroscopes and magnetometers. These could, for example, form part of an inertial measurement unit provided on-board the robot.) Also (Wolowelsky Col. 6 line 55, wheel 28 may be used to measure distance [wheel encoder sensor], direction and the like by using a sensor S.sub.B that forms part of an odometry sensor unit 48B.)

the motion information, that is obtained from the first set of sensors includes linear velocity and angular velocity; (Wolowelsky Col.12 line 12, sensing relative motion (including directly sensing the speed [linear velocity], acceleration, or angular velocity of the robot))

and the processor is further configured to: 

identify a first distance traveled based on the motion information from the wheel encoder sensor, (Wolowelsky Col 6. Line 55, this wheel 28 may be used to measure distance)

 identify a second distance traveled based on the motion information from the inertial measurement sensor, (Wolowelsky Col.15 line 20, sensors might estimate the robot's current position based on relative motion sensors, for example provided by an inertial measurement unit (IMU).)

identify a third distance traveled based on the ranging information from the second set of sensors, and (Wolowelsky Col.15 line 20, sensors might estimate the robot's current position based on the time-of-flight and/or relative signal strength for signals received from one or more external sources (as with, for example, a satellite positioning system).)

in response to a determination, over a period of time, that the first distance traveled is larger than either the second distance traveled or the third distance traveled, identify the location and the heading direction of the electronic device based on the inertial measurement sensor and the second set of sensors while not using the wheel encoder sensor. (Wolowelsky Col.12 line 10; A known issue with sensing relative motion (including directly sensing the speed, acceleration, or angular velocity of the robot) is integration drift: And (Wolowelsky Col.15 line 1, the intermediate information might only be derived from sensors operable to sense the relative motion of the robot, such as those of the odometry sensor unit (48B) shown in FIG. 1. Alternatively [not using odometry sensor i.e. wheel encoder sensor] the intermediate information might only be derived from one or more arrays of like sensors (e.g. arrays of like local environment sensors, which might, for instance, be provided by a 2D or 3D camera).) (Wolowelsky Col 12, line 25; it should be appreciated that different sensor types may have different accuracies. More subtly, the accuracy of certain sensor types may change over time. A particular example of this is the occurrence of integration drift with relative motion sensors,) [It is noted that drift is higher on wheel sensors as they tend to ride on unsmooth surfaces which can add false range and wheel slip which also add false range and therefore is the least reliable.] (Wolowelsky Col.12 line 35, sensors that receive signals from exterior the robot may be beneficial: over short periods of time the relative motion sensors will be accurate; over longer periods of time the sensors that receive signals from exterior the robot may provide a correction to the relative motion sensors (for example the correction might be periodic, with the period chosen depending on the rate of drift of the relative motion sensors).) [Wheel encoders are internal and are corrected based on received signals from exterior of the robot.]
Also (Wolowelsky Col15 line 25, Combinations of both such types of sensors are also envisaged. For example, one positioning system using sensors operable to receive signals from exterior the robot (e.g. provided by a GPS sensor unit) may provide a corresponding estimate of the robot's location and, optionally, orientation. Another positioning system using sensors operable to sense the relative motion of the robot (e.g. provided by an IMU) may provide another estimate of the robot's location and, optionally, orientation. The respective estimates of the robot's position and, optionally, location within the working area from these multiple positioning systems may be fused together on-the-fly by the robotic system using a sensor fusion algorithm, such as a Kalman filter. These on-the-fly estimates of the robot's location produced by the sensor fusion algorithm while travelling along the reference trail may then form a part of the reference trail information that is saved.) [Here two sensors are used, GPS and IMU while the wheel encoder is not used.]

Regarding claim 3, Wolowelsky teaches all of the limitations of claim 1 and further teaches, wherein the processor is configured to:

 identify a first location of the electronic device within the area based on the first set of sensors and the second set of sensors; while the first location is identified, identify a second location of the electronic device within the area based on the second set of sensors; (Wolowelsky Col.15 line 20, sensors might estimate the robot's current position based on the time-of-flight [first sensor location identified]and/or relative signal strength for signals received from one or more external sources [second sensor location identified] (as with, for example, a satellite positioning system).)

 compare a difference between a first attribute based on the first location and a second attribute based on the second location to a threshold, wherein the first and second attributes are headings, locations, or times; and determine whether to use the first location or the second location based on the comparison. (Wolowelsky Col.15 line 25, Combinations of both such types of sensors are also envisaged. For example, one positioning system using sensors operable to receive signals from exterior the robot (e.g. provided by a GPS sensor unit) may provide a corresponding estimate of the robot's location and, optionally, orientation. Another positioning system using sensors operable to sense the relative motion of the robot (e.g. provided by an IMU) may provide another estimate of the robot's location and, optionally, orientation. The respective estimates of the robot's position and, optionally, location within the working area from these multiple positioning systems may be fused together on-the-fly by the robotic system using a sensor fusion algorithm, such as a Kalman filter. These on-the-fly estimates of the robot's location produced by the sensor fusion algorithm while travelling along the reference trail may then form a part of the reference trail information that is saved.)

Regarding claim 8, Wolowelsky teaches all of the limitations of claim 1 and further teaches, wherein: the electronic device further comprises a third set of sensors that includes at least one of a camera and a grass detector; and the processor is configured to: (Wolowelsky Col. 11 line 10, a camera or other light sensor provided on the robot in “seeing” the local environment. In one example, such a light source might generate light of only specific wavelengths so that, for example, grass might be more easily recognized by the light sensor on the robot.)

in response to the electronic device approaching a boundary line, determine a boundary type of the boundary line based on the third set of sensors;( Wolowelsky Col 29, line 30, the data defining the boundary might include feature description information relating a series of [camera] images (or, by analogy, a series of arrays of data produced by arrays of like sensors). Of course, combinations of such approaches are also envisaged.)

 in response to a determination that the boundary type is a soft boundary, control the electronic device to drive the electronic device over and along the boundary line; and (Wolowelsky Col 7. Line 50, the reference trail may therefore be a closed path, which defines substantially the entire boundary of the working area. or such as the edges of a lawn, which is an example of a “soft” boundary in the case of a robotic lawnmower.)

 in response to a determination that the boundary type is a hard boundary, control the electronic device to drive the electronic device a threshold distance from the boundary line within the area.( Wolowelsky Col. 8 line 55 to Col. 9 line 5, For example, the boundary of the working area may be defined in part by natural physical barriers, such as walls or fences, which may be referred to as “hard” boundaries—those beyond which the robot cannot move, the reference trail may be a path that is chosen such that there is a high likelihood that, during later navigation, the robot will find itself in a position at, or adjacent to such a reference trail. For instance, in the “Navigation using a ‘skeleton’ reference trail” section below, the system calculates a path for the reference trail such that it is spaced apart from the boundary.)

Regarding claim 11, claim 11 is rejected using the same rejections as made to claim 1. 
Regarding claim 12, claim 12 is rejected using the same rejections as made to claim 2. 
Regarding claim 13, claim 13 is rejected using the same rejections as made to claim 3. 
Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 8. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky as applied to claim above, and further in view of Lui US 20190294172.

Regarding claim 4, Wolowelsky teaches all of the limitations of claim 1 and further teaches, wherein: the electronic device comprises a third set of sensors configured to detect an obstacle; (Wolowelsky Fig.1 A #48A, the robot 20 also includes an array of light sensors A1-S A6, provided by a digital camera (it may be noted in this regard that while six sensors are shown for simplicity, it will be understood that in practice very large numbers of such sensors may be provided). These sensors form part of a visual sensor unit 48A, which in turn forms part of first positioning system 49B.) Also (Wolowelsky Col. 11 line 15, the robot might be provided with an array of lasers, with the pattern of the reflected light being analyzed by the robot to determine, for example, distances to nearby features or objects [obstacle] within the environment. Col13, line 15, camera for normal navigation [navigation path is an obstacle]) and 

Regarding the processor is configured to: 
while the electronic device is driving the along the path, determine whether the obstacle blocks the path, in response to a determination that the obstacle blocks the path, control the electronic device to stop driving for a predetermined period of time, in response to a determination that the obstacle did not move after the predetermined period of time, modify the path to avoid the obstacle in order to resume on the path. (Lui para 50, the navigation apparatus or the terminal device only obtains the rough information of the obstacle, and at this time, the navigation apparatus or the terminal device cannot formulate an accurate navigation path according to the accurate information of the obstacle, but may send a simple obstacle avoidance instruction according to the rough information of the obstacle, such as: controlling the navigation apparatus or the terminal device to stop traveling, controlling the navigation apparatus or the terminal device to move toward the left and right sides of the obstacle, and the like, therefore, the navigation apparatus or the terminal device may avoid the obstacle in time to avoid the occurrence of danger.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of device navigation. 

Regarding claim 14, claim 14 is rejected using the same rejections as made to claim 4. 
Claim 5 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky as applied to claim above, and further in view of Ebrahimi US 10,353,399.

Regarding claim 5, Wolowelsky teaches all of the limitations of claim 1 and further teaches, wherein the processor is configured to: control the electronic device to drive within the area from a start location to an end location according to the path; (Wolowelsky Fig. 2 and Col 38, line 10, the start and end of the path of the reference trail may be designated using a number of markers.)

Regarding upon reaching the end location, identify one or more areas that were not traversed; 
and generate a new path drive the electronic device to traverse the one or more areas that were not traversed. (Ebrahimi Col.2 line 55, FIG. 6A and FIG. 6B illustrate an initial route plan and updated route plan after discovery of a new area, in accordance with some embodiments.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of device path planning. 

Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 5.


Claims 6, 7 and 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky and Ebrahimi as applied to claim above, and further in view of Artes US 20180267552.

Regarding claim 6, Wolowelsky and Ebrahimi teach all of the limitations of claim 5 and further teaches, wherein the processor is configured to:

 generate a map of the area, based on the location and a trajectory of the electronic device as the electronic device traverses the area; (Wolowelsky Col.6 line 43; The electronics of the main board, coupled with the drive system 44, may function, for example, mapping a working area or section thereof, and moving between sections of the working area.)

Regarding in response to the electronic device arriving at the end location, divide the map into a plurality of cells; (Ebrahimi Fig. 2c and Col. 3, line 20, segment a working environment into regions and then dynamically adjust a coverage pattern within each of those regions abased on sensed attributes of the environment.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of device path planning. 

Regarding provide a first flag to a first portion of the plurality of cells that correspond to portions of the map that the electronic device traversed; (Ebrahimi Fig. 2c and Col. 3, line 20, segment a working environment into regions and then dynamically adjust a coverage pattern within each of those regions abased on sensed attributes of the environment. And Ebrahimi Col. 8 line. 1, the processor(s) may mark [flag] as perimeter certain vertices of the taxicab coordinate system based on sensory input of the environment and the topological path may be restricted to remain within the marked perimeters.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of device path planning. 

Regarding provide a second flag to a second portion of the plurality of cells that correspond to the one or more areas that were not traversed, the second flag identifies missed regions; (Artes para 16, FIGS. 3A-3C show examples of cleaning maps (maps on which already cleaned areas are marked) in the environment of the robot with and without disruption caused by an obstacle.) Examiner notes that if the cleared areas [traversed areas] are marked [flagged] then one of ordinary skilled in the art would also know how to flag not traversed areas.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling the robot in order to process the area according to a processing pattern.

Regarding cluster the missed regions into circles of different radius; and (Artes US Fig. 1B, para 4; it may occur that some areas of the floor will be left out in the process. A robot may possess a detection module to detect such an omitted surface at the end of or during its run, in order to clean it afterwards.) if it has not been mowed, it has been missed.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling the robot in order to process the area according to a processing pattern.
 
Regarding control the electronic device to revisit the missed regions. (Artes para 4; it may occur that some areas of the floor will be left out in the process. A robot may possess a detection module to detect such an omitted surface at the end of or during its run, in order to clean it afterwards.; Also para 6; the surface is processed by the robot along path segments of a robot path in accordance with a first process pattern. The area to be processed is broken down, depending on a current position of the robot, into a first area which, according to the process pattern, should already have been processed, into a second area that has yet to be processed and into a third area that is currently being processed. The robot can then test whether the first area has, indeed, been completely cleaned.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling the robot in order to process the area according to a processing pattern.
Regarding claim 7, Wolowelsky, Ebrahimi and Artes teach all of the limitations of claim 6 and further teaches, wherein the processor is configured to: 
generate a list of the missed regions in the area to determine an order in which the missed regions are visited by the electronic device, (Artes Fig.2A missed area M and Para 35, (as per the map shown in FIG. 2A) an area G while employing a meandering path 200. Due to an obstacle H, a part of area G cannot be cleaned over its entire width, causing the subarea M to be omitted.)

control the electronic device to drive to a center position of a first missed region that is included in the list based on the determined order, (Artes Fig.1B and para 36, While doing so, the robot 100 regularly checks (for example, using a cleaning map on which the already cleaned surfaces are designated) whether an omitted subarea M lies “below” the robot and may be directly accessed. At point P the robot 100 detects just such a subarea M and correspondingly adapts the process pattern in order to clean it.) in response to a determination that the electronic device is located at the center position of the first missed region, control the electronic device to drive in a predefined trajectory through the first missed region; and (Artes Fig.1B and para 36)

in response to a determination that an obstacle prevents the electronic device from reaching the center position of the first missed region, control the electronic device to drive the electronic device to another missed region of the missed regions included in the list based on the determined order or control the electronic device to drive the electronic device to the end location, upon a detection of a triggering event. (Artes para 35-36, Due to an obstacle H, a part of area G cannot be cleaned over its entire width, causing the subarea M to be omitted. In order to avoid collision, the robot turns before the obstacle and continues the processing along the next (on the map the next higher) straight-line segment of the meandering path 200.While doing so, the robot 100 regularly checks (for example, using a cleaning map on which the already cleaned surfaces are designated) whether an omitted subarea M lies “below” the robot and may be directly accessed. At point P the robot 100 detects just such a subarea M and correspondingly adapts the process pattern in order to clean it.)

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling the robot in order to process the area according to a processing pattern.

Regarding claim 16, claim 16 is rejected using the same rejections as made to claim 6. 
Regarding claim 17, claim 17 is rejected using the same rejections as made to claim 7. 

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky as applied to claim above, and further in view of Doi US 20090262710.

Regarding claim 9, Wolowelsky teaches all of the limitations of claim 1 and further teaches, wherein the processor is configured to:

 identify a distance between the second set of sensors and each of the multiple anchors;( Wolowelsky Fig. 7 and Col. 41 line 40; Setting an origin point (both location and heading). This can be, for example, a robot base station where it is mechanically aligned in position and angle precisely, or a local reference point that the robot can calculate its relative position to, such as a marker (for instance, as described in GB 2 513 912 A) might be used, or a set of range finders using triangulation or trilateration and the like. FIG. 7 shows a checker-board patterned visual marker (130), which acts as the origin point.)

 determine that the distance between the second set of sensors and a one or more of the multiple anchors is larger than a threshold distance; and (Wolowelsky Fig. 7 and Col. 41 line 40; Setting an origin point (both location and heading). This can be, for example, a robot base station where it is mechanically aligned in position and angle precisely, or a local reference point that the robot can calculate its relative position to, such as a marker (for instance, as described in GB 2 513 912 A) might be used, or a set of range finders using triangulation or trilateration and the like. FIG. 7 shows a checker-board patterned visual marker (130), which acts as the origin point.)

Regarding transmit, to at least one of the multiple anchors, a message indicating that the one or more anchors are to enter or exit a power saving mode, wherein the second set of sensors are positioned on opposite locations on a surface of the electronic device. (Doi para 190, Beacon processing section 1141 receives a beacon in a wide band. With the present embodiment, before the tone signal is received from access point 1000, beacon processing section 1141 is in sleep mode. After having received the tone signal, beacon processing section 1141 enters operation mode. Sleep mode refers to mode where power supply to beacon processing section 1141 is off or less than power supply of when beacon processing section 1141 operates.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling radio communication devices.

Regarding claim 19, claim 19 is rejected using the same rejections as made to claim 9. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky as applied to claim above, and further in view of Artes US 20180267552.

Regarding claim 10, The electronic device of Claim 1, further comprising:

 a drive system configured to drive the electronic device throughout a grass covered region of a lawn; and (Wolowelsky Fig.9 and Col 41. Line 55, (e.g. the actual edge of the lawn, in the case of a robotic lawnmower).)

a third set of sensors configured to identify a distance to a border of the grass covered region of the lawn, wherein the processor is configured to: (Wolowelsky Co. 41 line 55, the robot being guided along a user-defined boundary path (125), which is a rough approximation of the true boundary of the area to be covered by the robot)

control the drive system to drive the electronic device along a perimeter of the lawn, generate a grid map of the lawn, after the grid map is generated, control the drive system to drive the electronic device within the perimeter of the lawn along a predefined path,( Wolowelsky col. 41 line 55, the area boundary may be defined by the user traveling with a tool or the robot itself, to record the trail defining the boundaries (using dead reckoning, GPS etc.) or by applying relative coordinates from the origin, using maps, google earth and the like.) 

Regarding in response to a determination that an obstacle blocks the predefined path, control the drive system to drive the electronic device around the obstacle, while the drive system drives the electronic device around the obstacle, include the obstacle in the grid map, after the drive system drives the electronic device around the obstacle, control the drive system to resume driving the electronic device along the predefined path within the perimeter of the lawn, and (Artes para 35-36, Due to an obstacle H, a part of area G cannot be cleaned over its entire width, causing the subarea M to be omitted. In order to avoid collision, the robot turns before the obstacle and continues the processing along the next (on the map the next higher) straight-line segment of the meandering path 200.While doing so, the robot 100 regularly checks (for example, using a cleaning map on which the already cleaned surfaces are designated) whether an omitted subarea M lies “below” the robot and may be directly accessed. At point P the robot 100 detects just such a subarea M and correspondingly adapts the process pattern in order to clean it.)
update the path while drive system drives the electronic device through the grass covered region of the lawn. (Artes para 16; (maps on which already cleaned areas are marked [updated]) in the environment of the robot [Wolowelsky’s lawn robot])

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling the robot in order to process the area according to a processing pattern.

Regarding claim 20, claim 20 is rejected using the same rejections as made to claim 10. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouyang 20120290165
Ohrlund 20170357006
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/							Examiner, Art Unit 3664                                                                                                                                                                                                        


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664